I am not in accord with the opinion of Mr. Justice FEAD.
The workmen's compensation act (2 Comp. Laws 1929, § 8407 etseq.) has no common-law background and was originally bottomed on the idea that industry should assume liability as a part of the cost of production. It is true that the plan has been extended to encompass labor contracts in other fields, but, at first, and now, the relation must be one of contract and that of employer and employee.
Citizens needing public aid are in a sense wards of the municipality required to support them, and, if the able among them are set at work at common and unremunerative public tasks, there does not arise a contract of hire or the relation of employer and employee, but only a helping hand in behalf of public charity invoked and extended.
"Municipalities called upon to support paupers have a right to their services and earnings to aid in their support." 48 C. J. p. 543.
This right does not arise out of contract at all, but as a counterpart of the statutory duty to care for poor persons. Such persons are not in the employ of the municipality under the relation of master and servant, for such relation is neither contemplated nor does it in fact arise.
I am not prepared to hold that, where the statute requires a municipality to maintain the poor, the relation of master and servant under contract arises if the poor dependents are not left in idleness.
I think the award should be vacated.
The question being of public moment, there will be no costs.
CLARK, SHARPE, NORTH, and BUTZEL, JJ., concurred with WIEST, J. *Page 212